Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-26 are pending.
Claims 1-18 are withdrawn.
Claims 19-26 are examined herewith.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.

Specification

Amendments in specification filed on 7/7/2022 is entered. 


Action Summary
Claims 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
 Claims 19-25 are rejected under 35 U.S.C. 103 as being unpatentable Simon C. Dyall Front Aging Neurosci. 2015; 7: 52. Published online 2015 Apr 21, 892, prev. cited) and Sarasota et al. (Drug Dev Ind Pharm. 2007 Sep;33 (9):932-44, 892 previously cited). Hongjian Pu et al. (Cell Transplant. 2017 Apr; volume 26: 555–569, Apr. 2017; Published online November 24, 2016, Repetitive and prolonged Omega-3-Fatty Acid Treatment After Traumatic Brain Injury Enhances Long-Term Tissue Restoration and Cognitive Recovery. 892 03/01/21) is withdrawn.
Upon careful consideration, a new rejection is made below.

Response to Arguments
Applicants arguments regarding the previous office action is moot.  Since the rejection has been withdrawn.


            Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            Claims 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an composition comprising 3 naturally occurring plants and/or their extracts or oils (note that claim 19 does not specify the form of the plants/plant matter, but claims 20-26 require amounts by volume of the plant/plant matter and intended use of the outcome of administering these natural products, thus under the broadest reasonable interpretation, claim 19 encompasses the natural plants as well as extracts/oils/matter from the plant). The claims do not include any elements other than these 3 plant/plant materials. 
            Although the combination claimed is may be novel and does occur in nature together, there is no indication that mixing the 3 naturally occurring products together or mixing them together in the amounts recited in claims 20-26 changes the structure, function, or other properties of the natural products in any marked way. Instead each of the 3 components retains its naturally occurring structure and properties whether that be as an anti-inflammatory etc. which are the same properties they have in their natural state. There is no showing that the claimed mixture as a whole does or has any markedly different characteristics compared to the closest naturally occurring counterpart. Thus, the answer to step 2A of the 101 analysis is YES. There are no additional elements present in the claim and thus the answer to step 2B is NO and the claims do not qualify as eligible subject matter. 
            An analogous case to the claimed mixture is Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the claimed mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1. 
            Example 30 from the Life Sciences 101 examples is also instructive here. A copy of this example can be found at the following link: https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf 
            A demonstration that the claimed combination does something markedly different than each component in nature may provide a path toward patent eligibility, as would an amendment to include additional element(s) that are not judicial exceptions. Note that claim 11, reciting a lotion has been found to be patent eligible by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites “ratio of DHA:EPA:DPA is about 7:2:1”.  It is unclear what type of ratio of 7:2:1, for example; w/w% or weight relative to each other. The specification does not define the type of ratio.  However, in order to preserve compact prosecution; the examiner interprets this limitation as w/w%. 



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The dosing of claim 26 of about 2000 mg DHA, about 566 mg EPA and about 330 mg n-3 DPA is not a ratio of 7;2;1 as required by claim 19. Therefore, claim 26 does not further limit claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable Simon C. Dyall Front Aging Neurosci. 2015; 7: 52. Published online 2015 Apr 21, 892, prev. cited) and Hadley (WO 2011/047095) both are of record.
Dyall teaches Omega-3 polyunsaturated fatty acids (PUFAs) exhibit neuroprotective properties and represent a potential treatment for a variety of neurodegenerative and neurological disorders. Evidence for unique effects of eicosapentaenoic acid (EPA), docosahexaenoic acid (DHA) and more recently docosapentaenoic acid (DPA) is growing. Evidence indicating both independent and shared effects of EPA, DPA and DHA.with levels preserved by multiple mechanisms. Different enzyme-derived anti-inflammatory mediators produced from EPA, DPA and DHA. Lastly, the relative protective effects of EPA, DPA and DHA in normal brain aging and the most common neurodegenerative disorders are discussed. (Abstract).  Dyall teaches relative protective effects of EPA, DPA and DHA in normal brain aging and the most common neurodegenerative disorders are discussed. With a greater understanding of the individual roles of EPA, DPA and DHA in brain health and repair it is hoped that appropriate dietary recommendations can be established and therapeutic interventions can be more targeted and refined. (Abstract).  Dyall teaches omega-3 polyunsaturated fatty acids (PUFAs) exhibit neuroprotective properties and represent a potential treatment for a variety of neurodegenerative and neurological disorders. However, traditionally there has been a lack of discrimination between the different omega-3 PUFAs and effects have been broadly accredited to the series as a whole. Evidence for unique effects of eicosapentaenoic acid (EPA), docosahexaenoic acid (DHA) and more recently docosapentaenoic acid (DPA) is growing. For example, beneficial effects in mood disorders have more consistently been reported in clinical trials using EPA; whereas, with neurodegenerative conditions such as Alzheimer’s disease, the focus has been on DHA. DHA is quantitatively the most important omega-3 PUFA in the brain, and consequently the most studied, whereas the availability of high purity DPA preparations has been extremely limited until recently, limiting research into its effects. However, there is now a growing body of evidence indicating both independent and shared effects of EPA, DPA and DHA. The purpose of this review is to highlight how a detailed understanding of these effects is essential to improving understanding of their therapeutic potential. The review begins with an overview of omega-3 PUFA biochemistry and metabolism, with particular focus on the central nervous system (CNS), where DHA has unique and indispensable roles in neuronal membranes with levels preserved by multiple mechanisms. This is followed by a review of the different enzyme-derived anti-inflammatory mediators produced from EPA, DPA and DHA. (Conclusion).  Dyall teaches composition of the combination of DHA, EPA and DPA (See fig. 2 and the abstract of the reference). Dyall teaches that 12 subject were given 1.9 g/day EPA and 1.5 g/day of DHA for 6 weeks (page 3).

	Dyall does not explicitly disclose the ratio of DHA/EPA/DPA nor a phospholipid as a carrier.

	Hadley teaches methods and composition for reducing the risk of pathological effects of traumatic brain injury (abstract and claims). Hadley teaches DHA to EPA ratio of greater than 4:1 (paragraph 0011).  Hadley teaches that the composition has a DHA content of about 40 to about 50% of the total fatty acid content.  In certain embodiements, the composition has a DHA content of about 40 to about 50% of the total fatty acid content and an EPA content of about 3 wt% or less or less, or 2 wt% or less of the total farry acid content (which is an 5:2 ratio)(paragraph 0013).  Hadley teaches methods of the present disclosure, the subject is administered a prophylactically effective amount of DHA. In some embodiments, the DHA is administered in an amount of from about 4 mg/kg body weight/day to about 85 mg/kg body weight/day. In some embodiments, the DHA is administered in an amount of from about 4 mg/kg body weight/day to about 60 mg/kg body weight/day; from about 5 mg kg body weight/day to about 60 mg/kg body weight/day, from about 10 mg/kg body weight/day to about 60 mg/kg body weight/day, from about 20 mg/kg body weight/day to about 60 mg/kg body weight/day; from about 10 mg kg body weight/day to about 40 mg/kg body weight/day; or from about 20 mg/kg body weight/day to about 40 mg/kg body weight/day. In some embodiments, the DHA is administered in an amount of about 40 mg/kg body weight/day (paragraph 0019).  Hadley teaches that DPAn-6 comprises less than about 2% (wt/wt) of the total fatty acid content of the dosage form, less than 1% (wt/wt) of the total fatty acid content of the dosage form (paragraph 0045).  Hadley teaches that the oil can be diluted with other oils, such as sunflower oil (which is a phospholipid) to achieve the desired concentration of fatty acids (paragraph 0070).  Hadley teaches that As used herein, "daily dose," "daily dosage level," "daily dosage amount" or "per day dosage" refer to the total amount of DHA (e.g., in the form of free fatty acids, alkyl esters, or triglycerides) administered per day (about 24 hour period). For example, administration of DHA to a subject at a dose of 2 g per day means that the subject receives a total of 2 g of DHA on a daily basis, whether the DHA is administered as a single dosage form comprising 2 g DHA, or alternatively, four dosage forms comprising 500 mg DHA each (for a total of 2 g DHA) (paragraph 0123).  Hadley teaches a suitable pharmaceutically acceptable carrier (paragraph 0145).

	It would have been obvious to optimize the ratio and dosing of DHA, EPA and DPA.  One would have been motivated to optimized the ratio and dosing of DHA, EPA and DPA because it is known in the art that DHA may be administered in 2 grams and a ratio of greater than 4:1, which would meet the claim limitation of 7:2.  And DPA comprises less than about 2% (wt/wt) of the total fatty acid content of the dosage form.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (See MPEP 2144.05).

	Regarding the pharmaceutically acceptable carrier comprising a phospholipid carrier; it is known that sunflower oil and vegetable oil are acceptable pharmaceutically carriers as disclosed by Hadley with a reasonable expectation of success.
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, attenuating trauma-related brain injury, administration of the composition to a subject decreases a concussive biomarker following head injury of the subject, decreases the ratio of plasma w-6FA:w-3FA of the subject, a synergistic increase in plasma levels of DHA and/or EPA relative to subjects administered comparable amounts of DHA or EPA alone, decreases a concussive biomarker following head injury of the subject. However, these intended uses of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).   In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 19-26 are rejected.
	No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627